                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

W. SCHMIDT,

       Plaintiff,

v.                                          Case No. 8:20-cv-150-T-33AAS

WELLS FARGO BANK, N.A.,

     Defendant.
______________________________/

                                   ORDER

       This matter comes before the Court pursuant to Plaintiff

W. Schmidt’s Motion to Strike Affirmative Defenses (Doc. #

31), filed on March 26, 2020. Defendant Wells Fargo Bank,

N.A. responded on April 3, 2020. (Doc. # 38). For the reasons

that follow, the Motion is denied.

I.     Background

       Schmidt initiated this action against Wells Fargo in

Florida state court on October 19, 2019, asserting six counts:

equitable    accounting     of    the       escrow    account   (Count   One);

equitable     accounting     of    payment           account    (Count   Two);

violations of RESPA (Counts Three and Four); and negligence

(Counts Five and Six). (Doc. # 1). Wells Fargo removed the

case    to   this   Court   on    the        basis    of   federal   question

jurisdiction on January 21, 2020. (Doc. # 2).



                                        1
      After the Court denied Wells Fargo’s motion to dismiss

the complaint (Doc. # 17), Wells Fargo filed its answer and

affirmative defenses on February 26, 2020. (Doc. # 18). There,

Wells Fargo asserts twenty affirmative defenses. (Id.).

      Schmidt seeks to have all affirmative defenses stricken.

(Doc. # 31). Wells Fargo has responded (Doc. # 38), and the

Motion is now ripe for review.

II.   Legal Standard

      “Affirmative     defenses    are        subject      to   the   general

pleading requirements of Federal Rule of Civil Procedure 8.”

Carrero v. Citimortgage, Inc., No. 8:15-cv-2915-T-33EAJ, 2016

WL 1464108, at *2 (M.D. Fla. Apr. 14, 2016). Rule 8(b)(1)(A)

requires that a party “state in short and plain terms its

defenses to each claim asserted against it.” Fed. R. Civ. P.

8(b)(1)(A). “[T]his Court finds persuasive the logic of those

district courts in the Eleventh Circuit that have found that

affirmative   defenses    should    not       be    held   to   the   Twombly

pleading   standard.”      Nobles        v.        Convergent     Healthcare

Recoveries, Inc., No. 8:15-cv-1745-T-30MAP, 2015 WL 5098877,

at *2 (M.D. Fla. Aug. 31, 2015).

      Affirmative defenses challenged by a motion to strike

are also evaluated under Rule 12(f), which provides that a

“court may strike from a pleading an insufficient defense or


                                   2
any     redundant,     immaterial,        impertinent,      or    scandalous

matter.” Fed. R. Civ. P. 12(f). Although the Court has broad

discretion in ruling on a motion to strike, such motions are

disfavored     due   to   their     “drastic    nature”     and   are    often

considered “time wasters.” Royal Ins. Co. of Am. v. M/Y

Anastasia, No. 95-cv-30498, 1997 WL 608722, at *3 (N.D. Fla.

Jan. 30, 1997); Molina v. SMI Sec. Mgmt., Inc., No. 11-24245-

CIV,    2013   WL     12092070,      at    *4   (S.D.      Fla.   Mar.    22,

2013)(“Motions to strike . . . are disfavored by courts.”).

       Thus, “[a]n affirmative defense will only be stricken .

. . if the defense is ‘insufficient as a matter of law.’”

Microsoft Corp. v. Jesse’s Computs. & Repair, Inc., 211 F.R.D.

681, 683 (M.D. Fla. 2002)(citation omitted). An affirmative

“defense is insufficient as a matter of law only if: (1) on

the face of the pleadings, it is patently frivolous, or (2)

it is clearly invalid as a matter of law.” Id. “To the extent

that a defense puts into issue relevant and substantial legal

and factual questions, it is ‘sufficient’ and may survive a

motion to strike, particularly when there is no showing of

prejudice to the movant.” Reyher v. Trans World Airlines,

Inc.,    881   F.    Supp.   574,    576    (M.D.   Fla.    1995)(citation

omitted).




                                      3
III. Analysis

     Schmidt devotes the majority of his Motion to arguing

that the Court should apply the heightened Twombly pleading

standard to affirmative defenses. (Doc. # 31 at 1-11). But

this Court has already held that, although the Eleventh

Circuit has not spoken on the issue, “the pleading standard

outlined in Twombly does not apply to affirmative defenses.”

(Doc. # 28); see Hamblen v. Davol, Inc., No. 8:17-cv-1613-T-

33TGW,   2018    WL   1493251,   at    *3   (M.D.    Fla.     Mar.    27,

2018)(“Therefore, ‘this Court finds persuasive the logic of

those district courts in the Eleventh Circuit that have found

that affirmative defenses should not be held to the Twombly

pleading standard.’ The Court does not hold defenses to the

strictures of Twombly and Plaintiffs’ arguments based upon

Twombly and its progeny are roundly rejected. In taking this

stance, the Court finds itself in the majority position of

federal courts on the issue.” (citation omitted)). Schmidt

offers no good reason to depart from this holding.

     Schmidt’s    related   argument    —   that    certain   of     Wells

Fargo’s affirmative defenses are pled in too “barebones” a

fashion – fares no better. (Doc. # 31 at 14). “To the extent

that any of the affirmative defenses are merely statements of

law or legal conclusions as argued by [Schmidt], they still


                                 4
‘serve the laudable purpose of placing [him] and the Court on

notice of certain issues [Wells Fargo] intends to assert

against [Schmidt’s] claims.’” Dunning v. Tang Thuyen, No.

8:11-cv-2340-T-33TGW, 2012 WL 882549, at *2 (M.D. Fla. Mar.

15, 2012) (citation omitted).

     Schmidt also argues that, even if Twombly does not apply,

affirmative defenses 8, 9, 10, 11, 15, 18, and 19 should be

stricken. (Doc. # 31 at 1). For the reasons that follow, the

Court disagrees.

     Number 8

     The eighth affirmative defense states that “Schmidt has

failed    to   state   a   cause   of   action   under   RESPA   for

noncompliance. Fowler v. Bank of Am. Corp., 747 Fed. Appx.

666, 669 (10th Cir. 2018).” (Doc. # 18 at 9). Schmidt argues

this defense “is insufficient as a matter of law and should

be stricken” because the “Fowler opinion is an unpublished

decision of the Tenth Circuit Court of Appeals.” (Doc. # 31

at 17).

     This defense is not insufficient as a matter of law.

“Failure to state a claim upon which relief may be granted is

a proper affirmative defense.” Colon v. Wal–Mart Stores,

Inc., No. 2:13–cv–464–FtM–29DNF, 2014 WL 1588463, at *3 (M.D.




                                   5
Fla. Apr. 14, 2014). Therefore, the Court declines to strike

the eighth affirmative defense.

         Numbers 9 and 19

         The ninth affirmative defense states that “Schmidt’s

claims are barred by laches, as Schmidt knew of the alleged

issues since 2017 and delayed in bringing this action.” (Doc.

#   18    at   9).    The     nineteenth    affirmative    defense    states

“Schmidt’s RESPA claims are barred by the applicable statute

of limitations.” (Id. at 10).

         Schmidt     argues    that   the   laches   defense   should       be

stricken because it “is clearly a meritless, boilerplate

defense with no relationship to the current case,” which was

filed in state court in October 2019. (Doc. # 31 at 16-17).

As for the statute-of-limitations defense, Schmidt contends

that it fails because             “[his]    two QWRs[]    were dated and

received by [Wells Fargo] in 2017 and 2018, respectively, and

the complaint herein was filed in 2019,” well before “the

applicable three year statute of limitations” expired. (Id.

at 14-15).

         Contrary    to   Schmidt’s    assertions,   the    purpose    of    a

motion to strike affirmative defenses is not to have the Court

adjudicate the merits of defenses that are legally available

to a defendant. Instead, the purpose of such a motion is to


                                       6
strike legally insufficient defenses. For example, the Court

may strike a waiver affirmative defense in a Fair Labor

Standards Act case because that defense is never available in

such a case. See Moore v. Live Cheap, LLC, No. 1:15-CV-22264-

UU, 2015 WL 12805689, at *2 (S.D. Fla. Aug. 26, 2015)(striking

waiver affirmative defense because “[i]t is well established

that a waiver defense is not appropriate under the FLSA

because   an   individual     cannot      waive   entitlement    to     FLSA

benefits”). Thus, the Court will not analyze at this time

whether Wells Fargo’s defenses should fail on the merits.

     Applying the proper framework for analyzing a motion to

strike, the Court concludes that Wells Fargo’s laches and

statute-of-limitations defenses are not insufficient as a

matter    of   law.   “[A]   statute      of   limitations    defense     is

specifically     enumerated     in       [Rule]   8(c).”     Muschong     v.

Millennium Physician Grp., LLC, No. 2:13-cv-705-FtM-38CM,

2014 WL 3341142, at *2 (M.D. Fla. July 8, 2014). Rule 8(c)

also enumerates laches as an affirmative defense. Fed. R.

Civ. P. 8(c)(1). Therefore, the Court will not strike these

defenses. See U.S. Sec. & Exch. Comm’n v. Spartan Sec. Grp.,

LTD, No. 8:19-cv-448-T-33CPT, 2019 WL 3323477, at *2 (M.D.

Fla. July 24, 2019)(“Given that Defendants’ first affirmative

defense [of statute of limitations] relates directly to the


                                     7
SEC’s claims and that the SEC has failed to show it would

experience undue prejudice if the Court did not strike the

defense,   the   Court      declines       to   strike   Defendants’    first

affirmative defense.”).

     Numbers 10 and 11

     The tenth affirmative defense states that “Schmidt is

estopped from asserting this matter.” (Doc. # 18 at 9). The

eleventh affirmative defense states that “Schmidt has waived

his right to assert this matter.” (Id.).

     According to Schmidt, these defenses should be stricken

because “Wells Fargo has not made any attempt to plead any

factual detail, however bare, which might provide any clue or

even a hint to the plaintiff or the Court as what either of

these defenses is alleged to relate to, if anything at all,”

and “has not plead [sic] the specific elements of waiver or

provided any factual support to give plaintiff any fair notice

of its defense.” (Doc. # 31 at 17-18).

     This argument fails. Wells Fargo was not required to

advance additional factual or legal allegations to preserve

these affirmative defenses in its answer. Again, “[t]o the

extent   that    any   of   the   affirmative       defenses   are     merely

statements of law or legal conclusions as argued by [Schmidt],

they still ‘serve the laudable purpose of placing [him] and


                                       8
the Court on notice of certain issues [Wells Fargo] intends

to assert against [Schmidt’s] claims.’” Dunning, 2012 WL

882549, at *2 (citation omitted).

     Numbers 15 and 18

     The fifteenth affirmative defense states that “Schmidt

is a sophisticated consumer (attorney), and . . . is not in

the class of persons contemplated to bring an action under

RESPA.” (Doc. # 18 at 10). The eighteenth affirmative defense

states that “any alleged claims should be reduced, in whole

or in part, as [Wells Fargo] is the least culpable party.

Schmidt is a sophisticated consumer who understood the facts

alleged.” (Id.).

     Schmidt   contends   these       defenses   should   be   stricken

because “[t]he statutes under which Plaintiff proceeds give

no hint that the sophistication of the consumer matters at

all” and “legal constructions of the banking and consumer

protection statutes are evaluated and construed with the

least sophisticated borrower in mind.” (Doc. # 31 at 18).

     But Schmidt presents no legal authority to support that

these defenses are unavailable to Wells Fargo. Without any

such support, Schmidt has not shown that these defenses are

insufficient as a matter of law. Therefore, the Court declines

to strike them.


                                  9
     Accordingly, it is now

     ORDERED, ADJUDGED, and DECREED:

     Plaintiff   W. Schmidt’s Motion to Strike Affirmative

Defenses (Doc. # 31) is DENIED.

     DONE and ORDERED in Chambers in Tampa, Florida, this 8th

day of April, 2020.




                              10
